Citation Nr: 0117493	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-24 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, also claimed as post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from October 1966 to 
August 1968 and from March 1983 to February 1985.  

In a July 1992 decision the Board of Veterans' Appeals 
(hereinafter Board) denied entitlement to service connection 
for a psychiatric disorder, claimed as PTSD.  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of February 2000, by the St. Petersburg, Florida Regional 
Office (RO), which found that the veteran had not submitted 
new and material evidence to reopen a claim for service 
connection for schizophrenia, paranoid type with schizotypal 
personality disorder also claimed as PTSD.  A notice of 
disagreement (NOD) with that determination was received in 
May 2000.  A statement of the case (SOC) was issued in 
November 2000, and the veteran's substantive appeal was 
received later in November 2000.  The appeal was received at 
the Board in January 2001.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in March 2001.  


FINDINGS OF FACT

1.  In a July 1992 decision, the Board denied entitlement to 
service connection for an acquired psychiatric disorder, 
including PTSD.  

2.  Additional evidence submitted since the July 1992 Board 
decision includes VA outpatient treatment reports, including 
a statement from a VA physician that the veteran's currently 
diagnosed schizophrenia had its onset during military 
service; therefore, the evidence is new and material, as it 
bears directly and substantially on the specific matter under 
consideration and it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

As new and material evidence has been submitted since the 
Board's July 1992 decision denying the claim for service 
connection for a psychiatric disorder claimed as PTSD, the 
requirements to reopen this claim have been met.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Because the present appeal did not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Until very recently, precedent of the United States Court of 
Appeals for Veterans Claims had mandated a three-step process 
to be applied in adjudicating an attempt to reopen a 
previously denied claim.  See Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), interpreting and applying the decision 
of the U.S. Court of Appeals for the Federal Circuit in Hodge 
v. West, supra.  The procedure therein required was - first, 
it had to be determined whether the appellant had presented 
new and material evidence under 38 C.F.R. § 3.156(a); second, 
after the claim was reopened, it had to be determined 
whether, based upon all the evidence of record, the claim, as 
reopened, was well-grounded; third, if the claim was well-
grounded, the merits of the claim had to be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet. 
App. 203, 206 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 2000).  

That recent caselaw had overturned previous precedent holding 
that the Secretary of Veterans Affairs, and, on appeal, the 
Board, were required to perform a two-step analysis when a 
claimant sought to reopen a claim based upon new evidence.  
First, it was to be determined whether the evidence was "new 
and material," and then, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  See Manio v. Derwinski, 1 Vet. App. 144 (1991).  
Whether the new evidence was "material" turned essentially 
upon the reasonable possibility that, when viewed in the 
context of all the evidence, it would change the outcome.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  

In addition, the law has long been clear that "the Board does 
not have jurisdiction to consider a claim which [has been] 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).  

The United States Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim must be well-grounded.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
4, 114 Stat. 2096, 2097-98 (2000).  That statute, enacted on 
November 9, 2000, contains a number of new provisions 
pertaining to claims development procedures, including 
assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  Of significance in the present 
matter, however, is language in the new statute which 
provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -
- Nothing in this section shall be 
construed to require the Secretary to 
reopen a claim that has been disallowed 
except when new and material evidence is 
presented or secured, as described in 
section 5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)). 

Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claims of service connection for kidney stones and 
depression.  We now know that, under the VCAA, cited above, 
well-groundedness following the reopening of a claim is a 
moot point.  If it is determined that new and material 
evidence has been presented under 38 C.F.R. § 3.156(a), and 
the veteran's claim is reopened, barring a need for any 
further development, a merits analysis must then be 
undertaken.  

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id. Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 9 
Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is "material" if it bears directly and substantially 
upon the specific matter under consideration, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by the Court of Appeals for 
Veterans Claims: "Hodge provides for a reopening standard 
which calls for judgments as to whether new evidence (1) 
bears directly or substantially on the specific matter, and 
(2) is so significant that it must be considered to fairly 
decide the merits of the claim."  Fossie v. West, 12 Vet. 
App. 1, 4 (1998), motion for recon/review denied, 12 Vet. 
App. 234 (1999).  In determining whether newly submitted 
evidence is material under the caselaw discussed above, we 
are further guided by the Federal Circuit Court's discussion 
of the "uniquely pro-claimant" quality of the veterans' 
benefits system such that, although "not every piece of new 
evidence is 'material' . . . we are concerned . . . that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.  

II.  Factual background.

When the claim for service connection for an acquired 
psychiatric disorder was denied by the Board in July 1992, 
the record included: The veteran's service medical records; 
VA outpatient treatment reports dated from May 1989 to March 
1990; report of a VA psychiatric examination dated in April 
1990; additional service medical records; a medical statement 
from a VA environmental physician dated in May 1990; and VA 
progress notes dated from May 1990 to June 1991.  

The records reflect that the veteran had two periods of 
active duty.  The service medical records for the first 
period of active duty, including the enlistment examination 
dated in December 1965 as well as the separation examination 
of August 1968, were negative for any complaints, findings or 
diagnosis of a psychiatric disorder.  During his second 
period of active duty, the veteran was seen for a psychiatric 
evaluation in January 1985, at which time he was given a 
diagnosis of schizophrenic disorder and schizotypal 
personality disorder.  The veteran was admitted to a 
hospital; he was discharged in February 1985 with a diagnosis 
of schizotypal personality disorder, EPTE.  

Post service medical records, include VA treatment records 
dated from May 1989 to March 1990, which show that the 
veteran received clinical attention and treatment for several 
disabilities, including a psychiatric disorder.  Among the 
above records is a medical certificate dated in May 1979, 
wherein it was noted that the veteran was not in need of 
acute psychiatric hospitalization and the plan was to have 
him attend the Hicksville Satellite Clinic; the pertinent 
diagnosis was adjustment reaction, mixed.  The veteran was 
subsequently afforded a VA compensation examination in April 
1990, during which he reported experiencing flashbacks of 
combat and seeing dead bodies in Vietnam.  Following a mental 
status evaluation and other testing, the pertinent diagnosis 
was schizophrenia, paranoid type.  

Received in June 1991 was a medical statement from a VA 
environmental physician, dated in May 1990, indicating that a 
review of the results of the veteran's examination indicated 
that he had post-traumatic stress syndrome and was attending 
the Hicksville Satellite Clinic.  Received in July 1991 were 
treatment records from the Hicksville Satellite Clinic, dated 
from May 1990 to June 1991, which show that the veteran 
received clinical attention and treatment for schizophrenia.  


III.  Legal Analysis.

Based upon the evidence existing at that time, the Board 
concluded in its 1992 decision that only a personality 
disorder was manifested during service, but a personality 
disorder is not a disease within the meaning of applicable 
legislation providing compensation benefits.  See 38 C.F.R. 
§ 3.303(c) (2000).  It was also determined that an acquired 
psychiatric disorder was not shown during service, and that 
schizophrenia was not manifested to a compensable degree 
until more than one year following the veteran's discharge 
from service.  The Board further held that the veteran's 
current psychosis was not related to service and he had not 
exhibited symptoms compatible with a diagnosis of PTSD.  

The evidence received since the July 1992 decision 
essentially consists of: VA progress notes dated from 
September 1995 to February 1999; and VA outpatient treatment 
reports dated from July 1995 to December 1999.  

The Board finds that the currently submitted medical records 
are "new," since they were not available for review in July 
1992.  The newly received medical records are also 
"material," since they bear directly on a matter which was 
the basis for the prior denial of service connection, namely 
whether schizophrenia had its onset in service.  That is, we 
find that the evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Significantly, the Board notes that the evidence submitted 
since the Board's July 1992 decision includes a VA progress 
note dated in June 1996, wherein a VA examiner stated that 
the veteran was a Vietnam Combat veteran with full blown 
schizophrenia while still in service.  This medical opinion 
concerning the etiology of the veteran's current psychiatric 
impairment is both "new and material" to the case and, hence, 
sufficient to reopen the claim for service connection for an 
acquired psychiatric disorder (e.g., schizophrenia) other 
than PTSD.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

In light of the foregoing, the Board finds that some of the 
recently submitted evidence warrants a reopening of the 
veteran's claim, in that such evidence was not previously 
submitted to the agency decisionmakers, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  The Board finds 
that such evidence contributes to a complete evidentiary 
record for the evaluation of the veteran's claim.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for an acquired psychiatric disorder, including 
schizophrenia, is reopened.  


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a psychiatric disorder, also 
claimed as post-traumatic stress disorder (PTSD), the appeal 
is granted.  


REMAND

Since the Board has reopened the claim, and the RO only 
considered the preliminary question of whether new and 
material evidence had been submitted, the veteran could be 
prejudiced if he was not given an opportunity to present 
additional evidence and/or argument prior to further 
consideration of his claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, as cited above, a 
remand in this case also is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Under the new law VA must afford a claimant an examination 
when there it competent evidence of a current disability, 
evidence that the current disability may be related to 
service, and the evidence is insufficient to decide the 
claim.  In this case there is a current diagnosis of 
schizophrenia by competent medical professionals, and an 
opinion that the current disability is related to service.  
However, it is unclear whether that opinion was based on a 
review of the record.  Therefore, the evidence is 
insufficient to decide the claim, and an examination is 
necessary.

To ensure that all evidence potentially relevant to the claim 
is obtained, and to ensure full compliance with due process 
requirements, the case is hereby REMANDED to the RO for the 
following:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7, 5126).  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for his 
psychiatric disorder since service.  When 
the veteran responds and provides any 
necessary authorizations, the RO should 
obtain all treatment records from any 
identified treatment source not currently 
of record.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment records, to 
include treatment records from the VA 
Medical Centers in Northport, New York 
and West Palm Beach, Florida.  All 
records obtained should be associated 
with the claims folder.  The RO should 
inform the veteran of any records it is 
unable to obtain.

3.  The veteran should be afforded a 
psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
including the veteran's service medical 
records, and the VA outpatient treatment 
reports, including the June 1996 progress 
note.  The examiner is requested to 
provide an opinion as to whether "it is 
at least as likely as not" that any of 
his current psychiatric impairment-but 
particularly his schizophrenia-had its 
onset in active service and/or is a 
residual of his service in the military.  
If, for whatever reason, it is not 
possible to distinguish or differentiate 
the psychiatric symptoms that are 
attributable to conditions related to the 
veteran's service in the military, from 
those that are not, then the VA examiner 
should expressly indicate this and 
provide an explanation of why this is not 
possible.  Also, if the VA examiner 
believes the veteran had a personality 
disorder prior to entering the military, 
then the VA examiner should give an 
opinion of whether the pre-existing 
personality disorder was aggravated 
during service beyond its natural 
progression by "superimposed" disease or 
injury or, alternatively, whether the 
symptoms associated with the personality 
disorder noted in service were, in 
actuality, "prodromal" manifestations of 
the later diagnosed schizophrenia, etc.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in compliance with 
the directives of this remand.  If not, 
then it should be returned, along with 
the claims folder, for immediate 
corrective action.  See 38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Following the completion of the 
development requested hereinabove, the RO 
should adjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder, including 
schizophrenia, on a de novo basis.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits-to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  The veteran 
is advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 



